Title: From James Madison to Thomas Jefferson, 29 April 1798
From: Madison, James
To: Jefferson, Thomas


Dear SirApl. 29. 1798
My last was on the 22d. Yours recd. by the last mail was of the 19th. instant. The despatches have not yet come sufficiently to the knowledge of the bulk of the people to decide the impression which is to result from them. As far as I can infer from the language of the few who have read the Newspapers, there will be a general agreement as to the improper views of our own Executive party, whatever difference of opinion there may be as to the purity of the French Councils. Indeed the reflexion of others as well as my own traces so many absurdities & improbabilities in many of the details that the injustice seems equal to the temerity of publishing such a libel on the French Government. Col. Monroe lodged with me last night on his way to the District Court at Fredg. He considers the transaction as evidently a swindling experiment, and thinks the result will bring as much derision on the Envoys, as mischief [on] the Country. I am sorry to learn that the naval bill is likely to be carried, & particularly that any of our friends should by their leaving Congs. be accessary to it. The public sentiment here is unquestionably opposed to every measure that may increase the danger of war. Petitions expressive of it will be signed by all to whom they are presented, with such exceptions only as may be guessed at. It appears however that the crisis is over for their effect on Congs. if there were a disposition there to listen to them.
I take the liberty of subjoining a list of a few articles not to be got out of Philada. & so important to my present object, that I break thro’ every restraint from adding to the trouble of which you have more than enough. I hope the commission may be facilitated by your previous acquaintance with the places at which they are to be had, and that you will be able to make use of the time of others chiefly for the purpose. If J. Bringhurst should be in the way, he will readily relieve you from all attention to the details. I wish them to be forwarded “to Fredg. to the care of Robert Dunbar Esqr. at Falmouth.” The inclosed draught will be a fund for the purchase. Adieu affly.
Js. M. Jr.




Inches

100 Panes Window Glass
15½ by 12½ precisely.
 80 do.
12⅝ by 12½ do.
 10 do.
17½ by 9½– do.

3. Brass locks of good size & quality—3 do of smaller size—with screws &c. Brass spiral Hinges for 8 doors with do.
